DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection mechanisms in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12
The term "about" in claim 12 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a surface area of less than about one square inch or a circumference less than about 3.14 inches.  It is unclear at what measurement or term .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neeley et al. (US 8,043,041 B1) in view of Liedle (US 4,712,762) and Huang (US 5,993,106) and evidenced by Patterson et al. (US 3,861,097).

Claim 12:
Neeley discloses a lifting and moving device (abstract) comprising a frame (10) (fig. 1, col. 4, lines 37-39) comprising
a first ground engaging end (26) comprising at least one wheel (40) for providing a movable first ground engagement (fig. 1, col. 4, lines 45-50 and col. 5, lines 4-8);
a second ground engaging end (24) comprising a post (28) for providing a fixed second ground surface engagement with an undefined surface area (fig. 1, col. 4, lines 45-50 and col. 4, lines 54-58); and,
a lifting and moving support arm (20) extending between the first and second ground engaging ends (24, 26) (fig. 1, col. 4, lines 45-55). 
Neeley fails to disclose a pointed end and an adjustable lifting and moving support.  Instead, Neeley discloses the second ground engaging end to be a post, and (fig. 1, col. 4, lines 45-55).  Neeley further discloses a fixed length lifting and moving support arm (20) instead of an adjustable lifting and moving support arm (fig. 1, col. 4, lines 45-55).
Liedle discloses bracing support members for maintaining and supporting a vertical member in a uniform, stable, substantially vertical position (abstract) further comprising a stake (2) having a pointed end (2a) with an undefined surface area and/or circumference (fig. 1, col. 4, lines 13-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the lifting and moving device of Neely by providing a pointed end on the Neely post as taught by Liedle in order to assist in driving of the post into the ground (Liedle, col. 4, lines 13-15) and to maintain and support the Neely post in a uniform, stable, substantially vertical position regardless of the contour of the underlying terrain (Liedle, col. 1, line 68 bridging col. 2, line 2). See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.
Huang discloses a manhole open/close device (abstract) further comprising a frame comprising a first ground engaging end (523, left) (fig. 15, col. 5, lines 46-52); a second ground engaging end (523, right) (fig. 15, col. 5, lines 46-52); and, an adjustable lifting and moving support arm (521, 524) extending between the first and second ground engaging ends (523, left and right) (fig. 15 and 18, col. 5, lines 62-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the lifting and moving device of Neeley in (col. 5, lines 62-67).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  See also MPEP § 2144.04 V MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS – D. Making Adjustable which states adjustability, where needed, is not a patentable advance.  The results would have been predictable because both the base reference attributed to Neeley and prior art reference attributed to Huang are drawn to lifting and moving manhole covers.
Neeley in view of Liedle and Huang discloses the claimed invention with the exception of a pointed single contact having a surface area less than about one square inch or a circumference less than about 3.14 inches. Instead, Neeley in view of Liedle and Huang teaches a second ground surface engagement comprising a single point of undefined surface area and or circumference (Neeley, fig. 1, col. 4, lines 45-50 and col. 4, lines 54-58 and Liedle fig. 1, col. 4, lines 13-15).  However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a pointed single contact having a surface area less than about one square inch or a circumference less than about 3.14 inches …” is a variable which achieves the recognized result of providing the intended strength depending upon the use of the device as evidenced by Patterson et al. (Patterson, col. 7, line 58 bridging col. 8, line 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of having a surface area less than about one square inch or a circumference less than about 3.14 inches because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 13:
Neeley in view of Liedle, Huang and Patterson renders obvious the lifting and moving device of claim 12 wherein the second ground engaging end provides a pivot point (Neeley, 24 and Liedle, 2a) for moving the first ground engaging end (Needle, 26) in reciprocal directions along an arcuate path based on a selected one or more (Neeley, fig. 3b, col. 5, lines 22-25).

Claim 16:
Neeley in view of Liedle, Huang and Patterson renders obvious the lifting and moving device of claim 12; and, the base reference attributed to Neely fails to disclose or fairly suggest a plurality of connection mechanisms.  Instead, Neeley discloses fixed connections between the specific components that comprise the Neeley lifting and moving device. Huang discloses a manhole open/close device (abstract) further comprising a frame comprising a first ground engaging end (523, left) (fig. 15, col. 5, lines 46-52); a second ground engaging end (523, right) (fig. 15, col. 5, lines 46-52); an adjustable lifting and moving support (521, 524) extending between the first and second ground engaging ends (523, left and right) (fig. 15 and 18, col. 5, lines 62-67)). and, a plurality of connection mechanisms (Huang, chains and pull-pins) configured for onsite assembly and disassembly for use and storage (fig. 18 and 19, col. 5, lines 62-67 – see also annotated reproduction of figs. 18 and 19 below). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the lifting and moving device of Neeley by providing a plurality of connection mechanisms as taught by Huang in order to facilitate folding, compressing and resizing of the device. See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.

    PNG
    media_image1.png
    488
    908
    media_image1.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley in view of Liedle, Huang and Patterson as applied to claim 13 above, and further in view of Kohno (US 5,458,435).

Claim 14:
Neeley in view of Liedle, Huang and Patterson renders obvious the lifting and moving device of claim 13; and Neeley in view of Liedle, Huang and Patterson fails to disclose or fairly suggest independently adjustable first and second ground engaging ends.  Instead, Neeley in view of Liedle, Huang and Patterson discloses fixed ground engaging ends. 
Kohno discloses a manhole open/close apparatus (abstract) further comprising a frame comprising a first ground engaging end (17, left) (figs. 4 and 5, col. 5, line 66 bridging col. 6, line 4); a second ground engaging end (17, right) (figs. 4 and 5, col. 5, line 66 bridging col. 6, line 4); and, an adjustable lifting and moving support arm (2, 8) extending between the first and second ground engaging ends (17, left and right) (figs. 1-4, col. 5, lines 43-54); wherein,
the first ground engaging end (17, left) and second ground engaging end (17, right) are independently adjustable (via lift jacks, 17) for providing one or more distances between the adjustable lifting and moving support arm (2, 8) and a ground surface (19) (fig 4, col. 5, lines 59-65 and col. 7, lines 61-63).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the lifting and moving device of Neeley in view of Liedle, Huang and Patterson by providing independently adjustable first and second ground engagement ends as taught by Kohno in order to facilitate opening and closing a manhole cover even on a slope (col. 6, lines 15-20).
See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  See also MPEP § 2144.04 V MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS – D. Making Adjustable which states adjustability, where needed, is not a patentable advance.  The results would have been predictable because both the base reference attributed to Neeley and prior art reference attributed to Kohno are drawn to lifting and moving manhole covers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neeley in view of Liedle, Huang and Patterson as applied to claim 13 above, and further in view of Crowell (US 10,737,924 B1).

Claim 15:
Neeley in view of Liedle, Huang and Patterson renders obvious the lifting and moving device of claim 13; and, Neeley in view of Liedle, Huang and Patterson fails to disclose or fairly suggest a magnetic device for coupling to an object to be lifted and moved.  Instead, Neeley in view of Liedle, Huang and Patterson discloses collet fingers (62) or a hook member (148) to facilitate lifting and moving the object (Neeley, figs. 5-8, col. 6, lines 11-16 and figs. 10-13, col. 8, lines 24-36).
Crowell discloses a manway cover tool to assist in the removal and replacement of the manway cover (abstract) further comprising a frame comprising a first ground engaging end (730) (fig. 8, col. 6, line 12-16); a second ground engaging end (760) (fig. 8, col. 6, line 12-16); an adjustable lifting and moving support arm (735,765, 215) extending between the first and second ground engaging ends (730, 760) (fig. 8, col. 5, lines 49-52 and col. 5, line 59 bridging col. 6, line 11); and, a magnetic device (400) for coupling to an object (900) to be lifted and moved is supported on the lifting and moving support and is configured to extend therefrom for coupling to the object and retract thereto for lifting and moving the object (fig. 6, col. 4, lines 8-17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the collet fingers or hook member of Neeley in view of Liedle, Huang and Patterson for the magnetic device of Crowell since it was known that collet fingers, hook members and magnetic devices are analogues for attachment to a manway or manhole cover (Crowell, col. 4, lines 8-17 and Neeley, col. 6, lines 52-57 and col. 8, lines 24-36). See MPEP § 2143 B which prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both the base reference attributed to Neeley and prior art reference attributed to Crowell are drawn to lifting and moving manhole covers.

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.
On page 6, applicant argues the application is condition for allowance because the prior art of record fails to disclose or fairly suggest applicant’s claimed invention.  Examiner disagree.  As recited above, a proposed combination of Neeley in view of Liedle, Huang and Patterson renders obvious applicant’s claimed invention as recited by claim 12.
On page 6, applicant further argues the application is condition for allowance because Neely et al. relates to a manhole cover clamp and does not teach the ground engaging surfaces as claimed.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
On page 7, applicant further argues the application is condition for allowance because Liedle is a stake not a vertical support or ground engaging surface.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Liedle, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention. As recited above, a proposed combination of Neeley in view of Liedle, Huang and Patterson renders obvious applicant’s claimed invention as recited by claim 12.
On page 7, applicant further argues the application is condition for allowance because Huang fails to disclose or fairly suggest the ground engaging surfaces as claimed.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Huang, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention. As recited above, a proposed combination of Neeley in view of Liedle, Huang and Patterson renders obvious applicant’s claimed invention as recited by claim 12.
On page 7, applicant further argues the application is condition for allowance because Kohno fails to disclose or fairly suggest applicant’s claimed invention as recited by claim 12.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 
On page 7, applicant further argues the application is condition for allowance because Crowell fails to disclose or fairly suggest applicant’s claimed invention as recited by claim 12.  Examiner disagrees.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Crowell, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention. As recited above, a proposed combination of Neeley in view of Liedle, Huang and Patterson renders obvious applicant’s claimed invention as recited by claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eckloff et al. (US 5,674,045) discloses a lifting and moving portable apparatus for moving a manhole cover. Panio et al. (US 2014/0301819 A1) discloses an apparatus for lifting a manhole cover.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Lee A Holly/Primary Examiner, Art Unit 3726